259 F.2d 858
Frank A. BARNES, Plaintiff-Appellant,v.AMERICAN BROADCASTING COMPANY, a corporation, Defendant-Appellee.Frank A. BARNES, Plaintiff-Appellant,v.MUTUAL BROADCASTING SYSTEM, Inc., a corporation, Defendant-Appellee.
Nos. 12348-12349.
United States Court of Appeals Seventh Circuit.
October 17, 1958.

Frank A. Barnes, Chicago, Ill., for appellant.
Berle L. Schwartz, John B. Moser, Don H. Reuben, Howard Ellis, Keith Masters, David MacDonald, Chicago, Ill., Chaffetz & Masters, Chicago, Ill., of counsel.
Before FINNEGAN, SCHNACKENBERG and PARKINSON, Circuit Judges.
SCHNACKENBERG, Circuit Judge.


1
Frank A. Barnes decided to be a candidate for President of the United States of America at an election to be held in November, 1956. For the purpose of making a public announcement thereof, he demanded of each of American Broadcasting Company and Mutual Broadcasting System, Inc., defendants, free use of their radio and television broadcasting facilities equal to that given to President Eisenhower February 29, 1956. His demands having been refused, he brought suits against them in the district court for $500,000,000 and $300,000,000 and attorney's fees. He asked for and was given leave to prosecute his suits as a pauper. He relied upon alleged violations of 47 U.S.C.A. § 315.


2
On April 18, 1957, the district court entered orders dismissing the complaints. No appeal was taken from either of those orders. On May 2, 1957, he made motions for "reversal" of said decisions, which motions were on the same day denied. No appeal was taken from the latter orders.


3
On March 17, 1958, plaintiff made a motion in each case for relief from the orders of April 18 and May 2, 1957, relying upon 28 U.S.C.A. rule 60(b). These motions were, on April 3, 1958, denied.


4
He filed notices of appeal from the "decisions" of April 18, May 2, and July 17, 1957, and April 3 and April 22, 1958.1


5
Plaintiff's failure to take timely appeals from the orders entered on April 18, 1957 and May 2, 1957, as required by 28 U.S.C.A. rule 73(a), followed by his failure to allege facts establishing at least one of the grounds set forth as a basis for relief under 28 U.S.C.A. rule 60(b), requires that the orders of the district court entered April 3, 1958, be affirmed.


6
Orders affirmed.



Notes:


1
 The orders of the district court entered on July 17, 1957 and April 22, 1958 denied plaintiff's motion for permission to appealin forma pauperis. The propriety of those orders is not questioned in defendant's brief in this court.



7
FINNEGAN, Circuit Judge (concurring).


8
What the majority have written shows why the papers before us are undeserving of any opinion. I would grant defendants' motions to dismiss without further ado.